Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Ashok Tankha on 11 August 2022.

The application has been amended as follows: Amend Claim 1 as seen below.

Claim 1: A facemask for a helmet, said facemask comprising: a lower facemask section comprising a plurality of guard bars configured to extend across and down the lower facemask section; a plurality of frame members, wherein each of the frame members comprises an internal slot, and wherein each of the frame members is configured for attachment to the plurality of guard bars using a plurality of clips; a plurality of transparent shields, wherein each of the internal slots of the frame members is configured to receive one of the plurality of transparent shields; wherein each of the plurality of frame members is further configured to cover a bottom portion and two side portions of one of the plurality of transparent shields when one of the plurality of transparent shields is slideably inserted into the frame member; wherein each of the plurality of frame members is further configured with an opening at a top portion for allowing one of the plurality of transparent shields to be inserted into and removed out of the frame member; and a plurality of fasteners configured to fixedly secure one of the plurality of transparent shields within the internal slot of each frame member, after one of the plurality of transparent shields is inserted into the internal slot of the frame member.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-3 are allowed as none of the references, alone, or in combination, teach the limitations of independent claim 1. Independent claim 1 provides significant structure for a lower facemask section of a helmet comprising a plurality of guard bars, a plurality of clips that attach a plurality of frame members to the guard bars, and each of the frame members further comprise of an internal slot and a plurality of fasteners. A plurality of transparent shields are slideably inserted into the internal slot of each frame member and secured by the plurality of fasteners.
Baribeau et al. (US 6,102,033) is the closest prior art, which does not teach a plurality of transparent shields that are each slideably inserted into an internal slot of a plurality of frame members within a plurality of guard bars. There is no way to modify Baribeau to teach all the limitations of the independent claims without destroying Baribeau. To modify the lens attachment system to receive a plurality of transparent shields, Baribeau would be destroyed because the structure of the guard bars for the frame of the attachment system secures a singular face shield. Modifying Baribeau to have such features would be improper hindsight reasoning based on Applicant’s own disclosure. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QUYNH THANH HOANG whose telephone number is (571)272-7557. The examiner can normally be reached Monday-Thursday, 8 am - 4 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.Q.H./Examiner, Art Unit 3732                 
                                                                                                                                                                                       

/MEGAN E LYNCH/Primary Examiner, Art Unit 3732